Citation Nr: 0945833	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-16 820	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1972, including service in the Republic of Vietnam.  He died 
in August 2005.  The appellant seeks surviving spouse 
benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the claim for service connection for the 
cause of the Veteran's death.  Thereafter, the appellant 
relocated to Louisiana and her case was transferred to the 
New Orleans RO.

In September 2008, the Veteran was afforded a videoconference 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2005.  His cause of death 
was listed as asphyxiation due to drowning in the wake of 
Hurricane Katrina. 

2  At the time of his death, the Veteran was 100 percent 
service connected for posttraumatic stress disorder (PTSD) 
based on a demonstration of psychiatric symptoms including 
gross impairment in thought processes, grossly inappropriate 
behavior, and persistent danger of hurting himself or others.

3.  The Veteran's severe PTSD symptoms contributed 
substantially and materially to his death by preventing him 
from understanding and responding to the imminent flooding 
dangers in the wake of the hurricane.


CONCLUSION OF LAW

The Veteran's PTSD contributed substantially and materially 
to the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the 
cause of the Veteran's death, which constitutes a complete 
grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The Veteran record reflects that the Veteran was 100 percent 
service connected for PTSD since August 16, 2000.  He died on 
August [redacted], 2005, in the aftermath of Hurricane Katrina.  His 
death certificate reflects that his death was caused by 
asphyxiation due to drowning.  

The appellant, in written statements and testimony before the 
Board, essentially asserts that the Veteran's service-
connected psychiatric disability materially contributed to 
his death by impairing his ability to adequately understand 
and respond to the imminent flooding dangers in the wake of 
the hurricane.  In this regard, the appellant testified that, 
unlike herself and her son and their neighbors, the Veteran 
did not heed mandatory evacuation orders, which were issued 
prior to the hurricane making landfall.  In fact, the 
appellant stated that, although the Veteran was physically 
capable of leaving the premises, he adamantly refused to do 
so, despite her and her son's pleas that he evacuate with 
them.  She asserted that the Veteran's refusal in this regard 
demonstrated his inability to comprehend the magnitude of 
"what was really going on."  The appellant added that the 
Veteran had a long history of refusing to take measures in 
his own best interest, as manifested by his unwillingness to 
attend therapy sessions and take prescription medication that 
would have potentially helped him cope with his PTSD.

The Board observes that by virtue of the assignment of a 100 
percent rating for PTSD, VA has already acknowledged that, 
due to this disability, the Veteran had gross impairment in 
thought processes and communication and grossly inappropriate 
behavior.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Further, VA treatment records and the report of his November 
2000 VA examination indicate that, in the years leading up to 
his death, he suffered from severe depression and other 
psychiatric symptoms, including nightmares, flashbacks, 
chronic anxiety, and social withdrawal, for which he was 
prescribed medication and which prevented him from obtaining 
or maintaining gainful employment.  His most recent Global 
Assessment and Functioning (GAF) score was 45, indicating 
serious psychological, social, and occupational impairment 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting).  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  

Based on a careful review of the evidence, the Board finds 
that to service connection for the cause of the Veteran's 
death is warranted.  At the time of his death, the Veteran 
was rated totally disabled due to PTSD based on a showing of 
symptoms including gross impairment in thought processes, 
grossly inappropriate behavior, and persistent danger of 
hurting himself or others.  See Diagnostic Code 9411.  
Moreover, the appellant, who had a long history of observing 
the extent of the Veteran's psychiatric impairment, has 
provided probative and persuasive testimony that the 
symptoms, which for years had prevented him from acting in 
his own best interest, rendered him incapable of heeding the 
warnings in advance of the hurricane and taking the proper 
measures to save himself from drowning.  In this regard, the 
Board notes that the appellant is competent to testify as to 
the symptoms of the Veteran's psychiatric disability, which 
were capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Moreover, the Board has no basis to 
question the credibility of her testimony as there is no 
contrary lay or medical evidence of record.  

For the foregoing reasons, the Board finds that the balance 
of positive and negative evidence is at the very least in 
relative equipoise as to whether this decorated Vietnam-era 
Veteran's service-connected PTSD contributed substantially 
and materially to his death.  The appellant is entitled to 
the 'benefit of the doubt' when there is an approximate 
balance of positive and negative evidence (i.e., where the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails).  38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, service 
connection for the Veteran's cause of death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


